Citation Nr: 0005576	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-50 054	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for Gardner's syndrome with 
total colectomy and removal of the small intestine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to August 
1960.

In October 1989 service connection for Gardner's syndrome 
with total colectomy and removal of the small intestine was 
denied.  This decision was upheld by an August 1990 decision 
of the Board of Veterans' Appeals (Board).

In an August 1990 decision, the Board denied entitlement to 
service connection for Gardner's syndrome.  This appeal stems 
from a June 1996 decision of the Waco, Texas, RO, that 
determined no new and material evidence had been presented to 
reopen the claim.  Subsequently, the RO determined that new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for Gardner's syndrome with 
total colectomy and removal of the small intestine.  The 
Board agrees with that determination and will review the 
claim de novo.


FINDING OF FACT

Gardner's syndrome is a congenital disease and there is not a 
reasonable possibility of a valid claim concerning whether 
Gardner's syndrome, with postoperative residuals, was 
incurred in, or aggravated by, service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for Gardner's syndrome with total colectomy and removal of 
the small intestine has not been presented.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show that on the January 1957 
entrance examination report, a firm, moveable, nontender mass 
was palpated medial to the left scapular area.  A September 
10, 1957 record notes a large cyst on the veteran's back, in 
the left scapular area, that had reportedly been present 
three to four years.  The following day, it was again noted 
that the veteran had noted a firm, nontender mass over the 
vertebral border of the left scapula for the past three to 
four years.  No other symptoms were reported.  The cyst was 
removed, and evaluation revealed a ruptured epidermoid cyst.  
The July 1960 separation examination report is essentially 
negative; the abdomen and viscera, anus and rectum, and skin 
and lymphatics were all normal.

January to February 1961 records from the University of 
Texas, M.D. Anderson Hospital reveal that the veteran had had 
a lesion on the dorsal surface of the right foot "for as 
long as he [could] remember."  It had only become larger in 
the past six months.  A ganglion on the dorsal surface of the 
left wrist was noted, as well as a freely moveable lesion 
just above the patella on the left.  At one point the right 
foot lesion was diagnosed a malignant melanoma, but this was 
revised to a final diagnosis of cellular blue nevus--benign.  
Later records, however, from the early-1970s, indicate that 
this may have been a melanoma after all.  Later records from 
the mid-1970s, however, show that the melanoma had been 
removed and only noted the condition by history.

August 1974 records from M.D. Anderson Hospital reveal 
multiple polyps of the colon.  The veteran underwent an 
exploratory laparotomy and small bowel resection with 
revision of an ileostomy at that time.  September 1974 
records note only by history that the veteran had had a 
melanoma on the dorsum of the right foot.


During a November 1975 hospitalization at M.D. Anderson 
Hospital, the veteran was thought to have possible intra-
abdominal desmoid tumors as part of Gardner's syndrome.  
After evaluation, the impression was that the veteran did 
have the third component of Gardner's syndrome, i.e. multiple 
intra-abdominal desmoid masses.  The diagnosis thus was of 
Gardner's syndrome, postoperative status total 
proctocolectomy, August 1974, for familial polyposis, now 
with intra-abdominal desmoid tumors.

In March 1977 the veteran underwent a proctocolectomy and 
jejunostomy at M.D. Anderson Hospital.

A June 1977 VA record indicates that the veteran had "show 
gut" syndrome; a July 1978 VA record indicated he had a 
short bowel.

A March 1989 VA clinical record notes a 20-year history of 
Gardner's syndrome, along with an extensive surgical history.

In April 1989 veteran underwent surgery at a VA facility: a 
removal of Hickman line and placement of right femoral 2 
lumen central line.

The veteran was hospitalized by VA in May 1989, at which time 
it was noted that the veteran had had an ileectomy, colectomy 
and ileostomy 13 years previously.  Gardner's syndrome was 
noted.

The veteran was examined by several VA physicians in August 
1989.  One examination report recounts, by history, that the 
veteran had been informed in 1969 that he had colon polyps, 
but that no treatment had been undertaken at that time.  The 
veteran asserted that his father may have died from this 
condition, and that two sisters have had ileostomies due to 
colectomy from familial polyposis.  Objective evaluation 
revealed a central line catheter and various surgical scars.  
The diagnoses included Gardner's syndrome, postoperative 
status total colectomy, removal of all small intestine, 
except for eight inches of the ilium, for multiple polyps, 
allegedly benign.  The examiner opined, based upon history, 
that the veteran had familial polyposis.  The examiner noted 
the cyst that was removed in service, but that this had been 
noted at the time to have been present three or four years.  
The examiner noted that there was no documentation of the 
veteran's having any gastrointestinal problems during 
service, and that it would be impossible to state that 
Gardner's syndrome was present at that time.

A VA neurological examination provided in August 1989 
revealed a cranial osteoma in the right posterior frontal 
region.  It was stated that this condition was most likely 
secondary to Gardner's syndrome.  The veteran asserted that 
this had begun before service, in about 1954, and that it had 
been asymptomatic.

Private medical records, including records on microfiche, 
from approximately January 1961 to July 1979 from the 
University of Texas, M. D. Anderson Hospital, have been 
associated with the claims file.  They contain the longer 
clinical record of the veteran's multiple hospitalizations 
and treatment at that facility during those times, as noted 
supra.

In May 1996, the veteran submitted several medical journal 
articles, ranging in date from approximately 1950 to 1988.  
One of these articles states that "the association of 
multiple polyposis and epidermoid cysts was fortuitous rather 
than generally determined," noting that such cysts were "a 
rather ordinary pathologic finding."  Smith, William G., 
Multiple Polyposis, Gardner's Syndrome and Desmoid Tumors, 
DISEASES OF THE COLON & RECTUM, Vol. I, No. 5, 323, 330 (Sept.-
Oct. 1958).  Desmoid tumors were said to occur in exaggerated 
numbers with multiple polyposis.  Id. 330-31.  "It is 
suggested that any patient with epidermoid cysts be advised 
to undergo examination of the large bowel if (1) a familial 
distribution of epidermoid cysts is known, (2) the cysts are 
excessive in number, or (3) the faces and extremities are 
prominently involved."  (Emphasis added.)  Id. at 331.  
Another article by the same author indicates that a "true 
diagnosis can be suspected long before the appearance of the 
colonic polyps.  The presence of widely distributed epidermal 
inclusion cysts and osteomas should alert the physician to 
the possible eventual development of polyposis."  Smith, 
William G., Gardner's Syndrome: Report of a Case, DISEASES OF 
THE COLON AND RECTUM, Vol. 15, No. 4 (July-Aug. 1972).

An October 1996 letter from the veteran's private physician 
was submitted.  After noting that he was no long with the 
University of Texas, and did not have access to the veteran's 
medical record therefrom, he indicated that he could not 
answer the question of whether the veteran had Gardner's 
syndrome in service.  The physician noted that the veteran 
did have an epidermoid cyst of the left scapular area, and 
that "epidermal cysts of this nature, although quite common 
in the general population, are a specific component of 
Gardner's Syndrome."

The veteran also submitted a November 1996 letter from a 
physician at the University of Texas M.D. Anderson Cancer 
Center.  This doctor recounted the 1961 finding of a 
malignant lesion of the right foot; and that again in 1974 
the veteran was referred because of the finding of polyps 
throughout the large bowel.  "This diagnosis, in conjunction 
with his prior findings of subcutaneous cysts and abnormal 
dentition, confirmed the clinical designation of Gardner's 
Syndrome."  The physician stated that "the hereditary 
nature of [Gardner's syndrome] is present at birth.  The 
manifestations of these 3 conditions which define the 
syndrome can appear at different times during a patient's 
life.  While [the veteran] manifested two of the three 
conditions necessary for a diagnosis of the syndrome at an 
early age, the absence of intestinal symptoms during the 
first two decades of his life did not lead to the 
identification of the third component of this syndrome, 
namely, polyps of the colon."  The physician also stated 
that the veteran had this condition since birth, even though 
the diagnosis of the polyps, "establishing the nature of 
this condition, did not occur until later years."

Well groundedness

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  A veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates than an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. §  3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

If the chronic disease provisions of 38 C.F.R. § 3.303(b) do 
not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997); see 38 C.F.R. §§ 3.307, 3.309 
(regarding defined chronic diseases, which do not include 
Gardner's syndrome but do include malignant tumors, 
manifested to a compensable degree within one year of 
service).

Regarding a congenital malformations, with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that it preexisted service.  38 C.F.R. 
§ 3.303(c).  Mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  The VA General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90.  38 
C.F.R. §§ 3.303(c), 3.306.  Compare 38 C.F.R. § 4.57.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).

In this case, the left scapular cyst was shown with 
essentially identical findings on entrance in January 1957 as 
it was in September 1957 when it was excised.  The Board not 
only finds that the cyst preexisted service, since it was 
shown on the entrance examination report, but that there is 
no indication that this inservice treatment of the cyst was 
anything more than ameliorative.  There is no indication that 
this treatment had even amounted to a temporary flare-up, 
much less a chronic worsening.  Thus, whether or not this 
particular cyst was related to the veteran's Gardner's 
syndrome, no worsening of this preexisting condition has been 
shown in service.  Although there were conflicting diagnoses, 
the lesion excised for the right foot is not shown to have 
represented a worsening of Gardner's syndrome.

More importantly, the veteran's own physician, Dr. Romsdahl, 
and the medical treatises the veteran submitted, indicate 
that Gardner's syndrome itself is familial, and in the 
veteran's case, the Board finds that it clearly and 
unmistakably preexisted service.  The physician's November 
1996 letter makes it clear that even though there was no 
showing of polyps in service to establish the condition, 
Gardner's syndrome was nonetheless present since birth.  
Again, however, even if the syndrome had been present in 
service, the gastrointestinal findings were normal at 
separation, and no diagnosis of Gardner's syndrome was made 
at that time.  There is no competent evidence that Gardner's 
syndrome worsened in service.  The Board notes that the 
veteran's submitted treatises do not help him.  Even assuming 
their credibility for well groundedness purposes, they 
confirm that the condition at issue is congenital, and 
nothing therein relates to this particular veteran's case.  
See Sacks v. West, 11 Vet. App. 314 (1998); compare Wallin v. 
West, 11 Vet. App. 509 (1998).

Without evidence of aggravation of this preexisting 
congenital disease, Gardner's syndrome, there is no plausible 
basis for the claim.  Since there is no competent evidence of 
aggravation, and since the veteran, as a layperson, is not 
qualified to state that such aggravation took place, the 
claim is not well grounded.  Thus, he fails to meet the 
second prong of the Caluza test.  See Savage v. Gober, 10 
Vet. App. 488 (1997), supra; Robinette v. Brown, 8 Vet. 
App. 69 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For the Board to find based on the evidence of 
record that the veteran's preexisting Gardner's syndrome was 
aggravated by his military to service would be to resort to 
nothing more than pure speculation.  An award of service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (1999); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

Since the claim is not well grounded, it must be denied.  
38 U.S.C.A. § 5107 (West 1991); Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


ORDER

Entitlement to service connection for Gardner's syndrome with 
total colectomy and removal of the small intestine is denied.


		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 


